Citation Nr: 0801700	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-22 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits based on monies payable to 
the veteran at the time of his death.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from the active military in June 1977, 
with more than 20 years of service.  He died in September 
2001.  The appellant is the veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects the veteran died in September 2001.  At 
the time of his death he had perfected an appeal with respect 
to claims for an increased rating for a kidney disability, 
and service connection for a right knee disability, and a 
hiatal hernia.  In October 2001, the appellant submitted an 
application for dependency and indemnity compensation (DIC), 
a death pension, and accrued benefits.  In a letter dated in 
March 2002, the RO advised the appellant it had denied the 
DIC and death pension claims, and granted the accrued 
benefits claims to the extent $84 were paid.  The appellant 
initiated an appeal of the DIC and death pension decisions in 
April 2002, and in January 2004, she was awarded DIC 
benefits.  As more than one year has passed since the 
decision regarding accrued benefits was made, that decision 
appears final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.

After the award of DIC benefits in January 2004, when the 
appellant also was again advised there were no accrued 
benefits owed, she replied in April 2004 contending she was 
owed an amount in the sum of $24,000.  (This was, in fact, a 
follow-up to a December 2003 correspondence from the 
appellant, which also mentioned her belief she was owed this 
amount).  Although her rationale for this contention has not 
been clearly set out, the RO issued a statement of the case 
regarding this particular contention in May 2005, and the 
appellant perfected an appeal of this matter in July 2005.  
It does not appear from the record, however, that the 
appellant was provided the appropriate notification under 
38 U.S.C.A. § 5103 as to this issue.  That should be 
accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a letter 
which:
*	informs her of the information and 
evidence necessary to substantiate her 
claim, including an explanation of the 
evidence and information required to 
substantiate this claim; 
*	informs her about what evidence, if 
any, she is to submit;
*	informs her about what evidence VA 
will obtain with respect to her claim;
*	asks her to submit any evidence in her 
possession which pertains to her 
claim; 
*	informs her how effective dates and 
disability ratings are formulated; and
*	informs her about the conditions for 
which the veteran was service 
connected at the time of his death.

2.  Then the AMC should readjudicate the 
claim.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



